DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 8/15/22.  Claims 15-16 are withdrawn; claims 1 and 14 are amended; 1-14, 17-20 are examined below.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Pat. No. 7,326,128) in view of Dunnell et al. (US Pat. No. 9,604,108) and further in view of Nishino (US Pub. No. 2007/0191137).  
As per claim 1, Cole teaches a putter-type golf club head 100 that, when oriented in a reference position, comprises: a main body 102 including: a front portion having a face 112 defining a virtual face plane (Fig. 1), the face including a forward-most extent of the front portion; a rear portion extending rearwardly from the front portion and having a rearward-most extent of the golf club head (Fig. 1); a heel 106; and a toe 104 opposite the heel 106 (column 1, lines 46-67); a weight insert 120/122 that is denser than the main body 102 (Fig. 1; column 2, lines 4-34) and includes an insert CG located rearwardly from the virtual face plane; a golf club head center of gravity CG including a CG depth CGD that is measured along a depth axis that passes through the CG and is normal to the virtual face plane (shown by aggregate of Fig’s 1-2C); a golf club head length L measured in a front to rear direction from the forward-most extent of the front portion to the rearward-most extent of the rear portion (Fig. 1). 
Cole teaches wherein the main body includes a heel 106 and toe 104 opposite the heel, but does not teach the claimed rear projection as claimed. However, Dunnell et al., directed to the analogues art of golf club putters, teaches the following features to be known in the art: a rear portion including a heel projection projecting rearwardly from a front portion, a toe projection projecting rearwardly from the front portion, and a central section between the heel and toe projections, the central section projecting less rearwardly from the front portion than the heel and toe projections (Fig.’s 5A-5C), and a sole surface including a plurality of empty sole recesses 76 located entirely rearwardly of a golf clubhead CG, the plurality of empty sole recesses 76 being located in the heel projection and toe projection, with each of the heel projection and toe projection containing at least one of the plurality of recesses 76 (i.e. the rearward projections 76 are clearly rearward from a CG when weight 60 is moved forward, which Dunnell et al. teaches – Column 14, lines 24-67; column 21, lines 44-49 – “face ... weighted”; “at least one weight 60” is inserted onto club head – column 22). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate the rear portion and sole recesses of Dunnell et al. into Cole. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2141. Dunell teaches wherein such features “allows golfers to alter MOI, CG, and overall mass” to provide “flexibility, customization, and performance to meet” the “individual golfing style” (column 14, lines 28-31). Such combination is considered to have a reasonable expectation of success as both Cole and Dunell contemplate CG near face. Moreover, Cole permits adjustment of club CG (see column 3, lines 12-14). 
Fig.’s 5A-5C of Dunnell et al. utilize through-bores for the recesses 76 as opposed to being in the form of a blind hole. However, Dunnell et al. expressly teaches such features as structuring weight recesses as blind holes on the sole are known in the golf club putter art (Fig.’s 12A-12B; column 26, lines 55-67; column 27, lines 1-8). One haing ordinary skill in the art would have found it obvious to make this simple substitution. As Dunnell et al. recognizes, this ensures that the weights and recesses “are not visible to the golfer in the normal address postion” Id. A cleaner and less busy top surface of the putter can provide improved alignment. Such modification does not change the functionality of the weighting effect and can be made with a reasonable expectation of success via traditional boring techniques (i.e. CNC milling, casting, etc.). 
Cole teaches wherein the insert CG is located rearwardly a distance from the virtual face plane (shown by aggregate of Fig’s 1-2C), wherein the inserts 120/122 are flush with the face (Fig. 2C). Examiner notes the small depth of the insert shapes shown in Fig.’s 1 and 2C and their taper shape, indicating that the insert CG depth is substantially in close proximity to the virtual face plane.  As such, one ordinary skill in the art would understand the insert CG is positioned no more than 1 cm from the virtual face plane - per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art will recognize that the position/location of weights is a result effective variable for CG position – see,.g. extrinsic evidence reference Abbott et al. (US Pub. No.  2017/0296886) at paragraphs [0040]-[0042]; Franklin (US Pub. No. 2012/0064992) at paragraph [0025]. At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize routine experimentation to optimally position the insert CG to provide a desired club head CG position and inertia to provide a desirable “feel” and forgiveness for off-center hits. 
Lastly, and regarding the claimed CGD/L ratio, it is noted that Cole as modified by Dunell teaches a mallet style putter with a large L (compared to a traditional heel-toe putter like shown by Cole). Cole teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3. One ordinary skill in the art would recognize that using such densities will move the club cg forward. Moreover, Dunnell teaches a “face ... weighted” column 21, lines 44-49). These teachings would lead one ordinary skill in the art  that the ratio of CGD/L is likely within the range of “at most 0.30”. Moreover, CG positioning is a known result effective variable for the golfer’s preferred feel, MOI and required force to move a putter head. In view of In re Aller, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal CG position including within the claimed ranges via routine experimentation. As Dunnell notes, CG positioning contributes to the “performance” of the “individual golfing style” (column 14, lines 28-31). Moreover, CG location “close to ... face region” is known to require “a smaller force to accelerate club head” (column 22, lines 5-10). Supplemental to the aforementioned, examiner cites to analogous art reference Nishino for its express teaching of locating the putter head CG such that CGD (F) /L (W2) is at most 0.30 (paragraphs [0058], [0081]; Fig. 7), and the CGD (F) is no greater than 25 mm (paragraph [0081]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious position the club CG within the claimed range, as taught by Nishino, for the expected purpose of “suppressing unwanted motion (shake) of the head in shots by mistake resulting from hitting of the ball at the toe side or heel side”, and negating “inferior rolling” (paragraphs [0058], [0081]). Moreover, the rearwardly extending portion of the body, which causes the movement of cg rearward, is taught to be “of assistance to take back easily” (paragraph [0043]).  The proposed modification is considered to have a reasonable expectation of success since Cole and Dunnell teach improved inertial properties and CG positioning of the putter. It is noted that per MPEP 2131.03, prior art that teaches a range with sufficient specificity overlapping the claimed rang anticipates the claim.  
As per claim 2, Cole teaches wherein: the face includes a heel side recess 132 and a toe side recess 130 and the weight insert comprises: a heel insert 122 received in the heel side recess 132; and a toe insert 120 received in the toe side recess 130 (Fig. 1; column 1, lines 46-67; column 2, lines 1-35).  
As per claim 3, Cole teaches wherein the heel insert 122 has a first volume and the toe insert 120 has a second volume that is substantially equal to the first volume. (Fig. 1 showing inserts shaped substantially the same; column 2, lines 35-49 – teaching weight inserts having “substantially the same weight”, and implicitly, similar material)  
As per claim 4, Cole teaches wherein the heel insert 122 and the toe insert 120 comprise a heel face and a toe face, respectively, that are substantially coplanar with the virtual face plane (“front surfaces 214 are flush with face 112” – column 2, lines 1-4).  
As per claim 5, Cole does not expressly teach wherein the face includes a central recess with a central insert received therein, the central recess being located between the heel side recess and the toe side recess.  However, Dunnell, directed to the analogous art of golf club putters, teaches such features to be known in the art (Fig. 6B-6D; column 15, lines 50-67; column 16, lines 1-19 – insert 56, central recess 66). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious combine references, for the expected purpose of allowing a golfer to select an insert with a hardness and color they prefer (See column 16, lines 18-32).  The different materials provide different feel, acoustic feedback, and roll properties. A golfer can select an insert that fits their preference. 
As per claim 6, Cole teaches wherein the heel insert has a first density, the toe insert has a second density greater than the first density (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel). Dunnell teaches wherein the central insert comprises polymer material, or copper (column 16). Hence, the combined teachings of Cole, which teaches a first density (up to 20 g / cm^3 (column 2, lines 25-40) and Dunnell meet the claimed limitation. The motivation to combine is the same as stated above. Supplemental to this, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 
As per claims 7-10, Cole teaches wherein a mass of the heel insert is less than a mass of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel), wherein a density of the heel insert is no less than 9 g/cm3 (column 2, lines 33-35),  no greater than 15 g/cm3 (column 2, lines 33-35), and less than a density of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel; examiner notes the inserts comprising the same volume/shape – Fig. 1), wherein a density of the heel insert is about 12 g/cm3, wherein a density of the toe insert is no less than 15 g/cm3 and no greater than 20 g/cm3 (column 2, lines 33-35). Per MPEP 2131.03, prior art that teaches a range with sufficient specificity overlapping the claimed rang anticipates the claim.  Supplemental to this, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 
	As per claims 11-12, Cole inherently teaches wherein the weight insert has a mass mw and the golf club head has a mass mh. Cole does not expressly disclose these numeric values so as to determine their ratio. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight insert and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 
As per claim 13, Cole inherently teaches a moment of inertia about a vertical axis through the CG, Izz, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally scale Izz for the expected purpose of providing a forgiving putter. At column 2, lines 25-26, Cole recognizes wherein the high density inserts are arranged to “increase(s) the moment of the inertia of the club head”.  Supplemental to this, secondary reference Nishio expressly teaches a moment of inertia about a vertical axis through the CG, Izz no less than 4000 g*cm^2 (paragraphs [0067], [0087]). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to increase the MOI about z axis to reduce twisting of the face for off-center hits. 
Claims 14 and 18-19 are rejected based on the disclosure set forth above in the rejections of claims 1-4, 7-13.
As per claim 17, Fig. 1 of Cole shows substantially identically shaped weight inserts 120, 122 and further discloses wherein the inserts can comprise “different weights” to compensate for “non-symmetrical features of the club head 100 or to align the center of gravity of the club head 100 with the geometric center of front face 112” (column 2, lines 35-48). Given the hosel weight, this can be construed as providing a toe insert mass to be greater than the heel insert mass. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Also, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally scale the toe and heel inserts mass to provide a desired cg position along the toe-heel direction. 
As per claim 20, Cole inherently teaches wherein the heel insert has a mass m1, the toe insert has a mass m2, the golf club head has a mass mh, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight inserts and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 

4.	Claims 1-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwade (US Pub. No. 2005/0215346) in view of Cole (US Pat. No. 7,326,128) and further in view of Dunnell et al. (US Pat. No. 9,604,108). 
With respect to claim 1, Iwade teaches a putter-type golf club head that, when oriented in a reference position, comprises: a main body including: a front portion having a face defining a virtual face plane, the face including a forward-most extent of the front portion; a rear portion extending rearwardly from the front portion and having a rearward-most extent of the golf club head; a heel; a toe opposite the heel; and a sole surface, a CG depth CGD that is measured along a depth axis that passes through the CG and is normal to the virtual face plane, the CGD being no greater than 25.0 mm (Fig. 3; paragraphs [0027], [0030]; CGD measured by M (-) N); and a golf club head length L measured in a front to rear direction from the forward-most extent of the front portion to the rearward-most extent of the rear portion; a ratio of CGD/L of at most 0.30 (Fig.’s 2-3; paragraphs [0026], [0030]; it’s noted that when B:A is at most 0.30, CGD/L will also be as it is forward of distance B).  
Iwade teaches a very forward CG (Fig. 2) and uses heavier materials in the front portion than the back body portion, as opposed to using forwardly positioned weights. However, Cole, directed to the analogous art of golf putters, teaches a weight insert 120/122 that is denser than the main body 102 (Fig. 1; column 2, lines 4-34) and includes an insert CG located rearwardly from the virtual face plane. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the weight inserts of Cole into Iwade. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results. Here, the use of the face inserts could serve as a substitute for the large differences in front and rear part material densities to ensure a forward CG. For example if it is desired to use the same material for manufacturing ease, the inserts can be used to position the CG near the face. Or, it could be used in addition to the teachings of paragraph [0025]. For example, when the forward member 16 is made of a material that is slightly greater than a titanium alloy rear part 18, the face inserts can be added to ensure forward CG. The proposed combination has a reasonable expectation of success since Iwade does not assign criticality to the hitting surface structure and can be easily positioned therein via routine machining. 
Cole teaches wherein the insert CG is located rearwardly a distance from the virtual face plane (shown by aggregate of Fig’s 1-2C), wherein the inserts 120/122 are flush with the face (Fig. 2C). Examiner notes the small depth of the insert shapes shown in Fig.’s 1 and 2C and their taper shape, indicating that the insert CG depth is substantially in close proximity to the virtual face plane.  As such, one ordinary skill in the art would understand the insert CG is positioned no more than 1 cm from the virtual face plane - per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art will recognize that the position/location of weights is a result effective variable for CG position – see,.g. extrinsic evidence reference Abbott et al. (US Pub. No.  2017/0296886) at paragraphs [0040]-[0042]; Franklin (US Pub. No. 2012/0064992) at paragraph [0025]. At the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize routine experimentation to optimally position the insert CG to provide a desired club head CG position and inertia to provide a desirable “feel” and forgiveness for off-center hits. 
Iwade does not expressly teach wherein the sole surface includes a plurality of empty sole recesses as claimed. However, However, Dunnell et al., directed to the analogues art of golf club putters, teaches the following features to be known in the art: a rear portion including a heel projection projecting rearwardly from a front portion, a toe projection projecting rearwardly from the front portion, and a central section between the heel and toe projections, the central section projecting less rearwardly from the front portion than the heel and toe projections (Fig.’s 5A-5C), and a sole surface including a plurality of empty sole recesses 76 located entirely rearwardly of a golf clubhead CG, the plurality of empty sole recesses 76 being located in the heel projection and toe projection, with each of the heel projection and toe projection containing at least one of the plurality of recesses 76 (i.e. the rearward projections 76 are clearly rearward from a CG when weight 60 is moved forward, which Dunnell et al. teaches – Column 14, lines 24-67; column 21, lines 44-49 – “face ... weighted”; “at least one weight 60” is inserted onto club head – column 22). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate the rear portion and sole recesses of Dunnell et al. into Cole.  Per KSR, exemplary rationales that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Dunell teaches wherein such features “allows golfers to alter MOI, CG, and overall mass” to provide “flexibility, customization, and performance to meet” the “individual golfing style” (column 14, lines 28-31). Such combination is considered to have a reasonable expectation of success since the structure of Dunnell et al. is easily combined during manufacturing of the body and the primary purpose of Iwade is not compromised by the combination. Fig.’s 5A-5C of Dunnell et al. utilize through-bores for the recesses 76 as opposed to being in the form of a blind hole. However, Dunnell et al. expressly teaches such features as structuring weight recesses as blind holes on the sole are known in the golf club putter art (Fig.’s 12A-12B; column 26, lines 55-67; column 27, lines 1-8). One haing ordinary skill in the art would have found it obvious to make this simple substitution. As Dunnell et al. recognizes, this ensures that the weights and recesses “are not visible to the golfer in the normal address postion” Id. A cleaner and less busy top surface of the putter can provide improved alignment. Such modification does not change the functionality of the weighting effect and can be made with a reasonable expectation of success via traditional boring techniques (i.e. CNC milling, casting, etc.). 
With respect to claims 2-4, Cole teaches wherein: the face includes a heel side recess 132 and a toe side recess 130 and the weight insert comprises: a heel insert 122 received in the heel side recess 132; and a toe insert 120 received in the toe side recess 130 (Fig. 1; column 1, lines 46-67; column 2, lines 1-35); wherein the heel insert 122 has a first volume and the toe insert 120 has a second volume that is substantially equal to the first volume. (Fig. 1 showing inserts shaped substantially the same; column 2, lines 35-49 – teaching weight inserts having “substantially the same weight”, and implicitly, similar material); and wherein the heel insert 122 and the toe insert 120 comprise a heel face and a toe face, respectively, that are substantially coplanar with the virtual face plane (“front surfaces 214 are flush with face 112” – column 2, lines 1-4).  The motivation to combine is the same as stated above. 
As per claim 5, Iwade does not expressly teach wherein the face includes a central recess with a central insert received therein, the central recess being located between the heel side recess and the toe side recess (taught by Cole – motivation to combine is the same as stated above). However, Dunnell, directed to the analogous art of golf club putters, teaches such features to be known in the art (Fig. 6B-6D; column 15, lines 50-67; column 16, lines 1-19 – insert 56, central recess 66). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious combine references, for the expected purpose of allowing a golfer to select an insert with a hardness and color they prefer (See column 16, lines 18-32).  The different materials provide different feel, acoustic feedback, and roll properties. A golfer can select an insert that fits their preference. 
As per claim 6, Cole, which is cited for the inserts, teaches wherein the heel insert has a first density, the toe insert has a second density greater than the first density (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel). Dunnell teaches wherein the central insert comprises polymer material, or copper (column 16). Hence, the combined teachings of Cole, which teaches a first density (up to 20 g / cm^3 (column 2, lines 25-40) and Dunnell meet the claimed limitation. The motivation to combine is the same as stated above. Supplemental to this, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 
As per claims 7-10, Cole, cited for the high density face inserts, teaches wherein a mass of the heel insert is less than a mass of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel), wherein a density of the heel insert is no less than 9 g/cm3 (column 2, lines 33-35),  no greater than 15 g/cm3 (column 2, lines 33-35), and less than a density of the toe insert (column 2, lines 22-43 – “align the center of gravity of club head 100 with the geometric center of front face” – to compensate for the asymmetrical feel caused by hosel; examiner notes the inserts comprising the same volume/shape – Fig. 1), wherein a density of the heel insert is about 12 g/cm3, wherein a density of the toe insert is no less than 15 g/cm3 and no greater than 20 g/cm3 (column 2, lines 33-35). Per MPEP 2131.03, prior art that teaches a range with sufficient specificity overlapping the claimed rang anticipates the claim.  The motivation to combine is the same as stated above. Additionally, at time of invention, one ordinary skill in the art would have found it obvious to utilize this type of weighting to move CG to the desired position to promote either toe or heel bias weighting. Supplemental to this, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  At the time of invention, one having ordinary skill in the art would have found it obvious to select material densities to position the club cg at a desired location that fits the golfer’s swing path and preferred feel, while also maintaining increased inertia to add club forgiveness. 
	As per claims 11-12, Iwade teaches an embodiment wherein the golf club head has a mass 379g (paragraph [0030]). Cole, cited for the inserts (the motivation to combine is the same as stated above) inherently teaches wherein the weight insert has a mass mw but does not expressly disclose these numeric values so as to be able to determine the claimed ratio. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight insert and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 
As per claim 13, Iwade inherently teaches a moment of inertia about a vertical axis through the CG, Izz, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally select Izz for the expected purpose of providing a forgiving putter. At column 2, lines 25-26, Cole recognizes wherein the high density inserts are arranged to “increase(s) the moment of the inertia of the club head”. At time of applicant’s filing, one ordinary skill in the art would have found it obvious to increase the MOI about z axis to reduce twisting of the face for off-center hits. 
Claims 14 and 18-19 are rejected based on the disclosure set forth above in the rejections of claims 1-4, 7-13.
As per claim 17, Fig. 1 of Cole shows substantially identically shaped weight inserts 120, 122 and further discloses wherein the inserts can comprise “different weights” to compensate for “non-symmetrical features of the club head 100 or to align the center of gravity of the club head 100 with the geometric center of front face 112” (column 2, lines 35-48). Given the hosel weight, this can be construed as providing a toe insert mass to be greater than the heel insert mass. The motivation to combine is the same as stated above. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to optimally size the toe and heel inserts mass to provide a desired cg position along the toe-heel direction. 
As per claim 20, Iwade teaches an embodiment wherein the golf club head has a mass 379g (paragraph [0030]). Cole, cited for the inserts (the motivation to combine is the same as stated above) inherently teaches wherein the heel insert has a mass m1, the toe insert has a mass m2, the golf club head has a mass mh, but does not expressly disclose these numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, the mere scaling of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select optimal mass values for the weight inserts and club to provide a desired club CG and feel that fits the peculiar proclivities of golfers. Importantly, Cole expressly teaches wherein the body material comprises a density of 3 g/cm^3, whereas the inserts have a density up to 20 g/cm^3 (column 2). Since mass is determined by density, Cole can be understood as contemplating a golf club head where the mass of the weight insert is a substantial amount in comparison to the mass of the club head. 

Response to Arguments
5.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Though Dunnell et al. is still applied, new teachings from an alternative embodiment not presented before or addressed by applicant are cited. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Oldknow et al. (US Des. Pat. No. D565,137). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711